Citation Nr: 0826955	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-37 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as being secondary to medications prescribed 
for service-connected Ross River virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975 and from April 1982 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's current diabetes mellitus, type II, did not 
manifest until many years after service and is not shown by 
the medical evidence of record to be related to his active 
duty service, or causally related to or otherwise aggravated 
by his service-connected disabilities.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been so incurred, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant of what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's letter, dated in 
July 2004, advised the veteran of the foregoing elements of 
the notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the veteran was provided with a VA examination to 
address the etiology of his current diabetes mellitus, type 
II.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including diabetes mellitus, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the veteran served on active duty in the Navy 
from December 1972 to December 1975 and from April 1982 to 
July 1988.

In June 2004, the veteran filed his present claim seeking 
entitlement to service connection for diabetes mellitus, type 
II.  He attributes this condition to medications prescribed 
for his service-connected Ross River virus.  

A review of the evidence does not support the claim of 
service connection for diabetes mellitus, type II, on a 
direct basis.  The veteran's service medical records are 
negative for this disorder, and there is no evidence that 
this disorder was incurred in or aggravated by his military 
service.  In making this determination, the Board points out 
that the first evidence of the veteran having been diagnosed 
with diabetes mellitus, type II, appears in September 2004, 
over sixteen years after his discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The Board also finds that the evidence of record does not 
support the conclusion that the veteran's current diabetes 
mellitus, type II, was caused or aggravated by his prescribed 
medications for the service-connected Ross River virus.  In 
September 2004, a VA medical examiner opined that the genesis 
of the veteran's current diabetes mellitus, type II, was not 
likely the result of his prescribed medication, but rather 
far more likely maturity onset diabetes "as there was some 
history of grandmother with diabetes in the past."  This 
opinion represents the only medical opinion of record.

In his substantive appeal, filed in November 2005, the 
veteran argued that he was the only one of nine children to 
have developed diabetes mellitus.  He also indicated that his 
mother was not diagnosed with diabetes mellitus, type II, 
until she was 64 years old.  The veteran asserts that this 
does not make "a sound case for a family history of this 
disorder."

The veteran's statements can provide competent evidence about 
what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of 
the evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In this case, the veteran's statements 
are not competent evidence to establish a causal relationship 
between the prescribed medications for his service-connected 
disability and his current diabetes mellitus, type II.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In the absence of competent medical evidence 
that the veteran's diabetes mellitus, type II, is related to 
the his military service or was caused or aggravated by a 
service-connected disability, the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus, type II.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include 
as being as secondary to service-connected Ross River virus, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


